          Case 6:20-mj-00009-JDP Document 11 Filed 10/06/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     SANDRA DIAZ
 7
 8                                       IN THE UNITED STATES DISTRICT COURT
 9                                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No. 6:20-mj-00009-JDP
12                             Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE
13    vs.
                                                         Date: December 1, 2020
14    Sandra Diaz,                                       Time: 10:00 a.m.
                                                         Judge: Hon. Jeremy D. Peterson
15                            Defendant.
16
17              The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Sandra Diaz, hereby stipulate and jointly move this Court to continue Ms. Diaz’s status
20   conference from October 7, 2020 until December 1, 2020.
21              Defense investigation is ongoing. Unfortunately ongoing COVID-19 closures have caused
22   significant delays. The undersigned defense counsel requests that Ms. Diaz’s status conference be
23   continued until December 1, 2020 in order to undertake necessary investigation and discuss a
24   possible settlement. The Government does not object.
25   //
26   //
27   //
28

     ddA
       Diaz - Stipulation to Continue                     -1-
        Case 6:20-mj-00009-JDP Document 11 Filed 10/06/20 Page 2 of 3


 1                                       Respectfully submitted,
 2                                       McGREGOR SCOTT
                                         United States Attorney
 3
 4   Dated: October 5, 2020              /s/ Sean Anderson
                                         Sean Anderson
 5                                       Acting Legal Officer
                                         National Park Service
 6                                       Yosemite National Park
 7
 8   Dated: October 5, 2020              HEATHER E. WILLIAMS
                                         Federal Defender
 9
10                                       /s/ Benjamin A. Gerson
                                         BENJAMIN A. GERSON
11                                       Assistant Federal Defender
                                         Attorney for Defendant
12                                       Sandra Diaz
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Diaz - Stipulation to Continue      -2-
        Case 6:20-mj-00009-JDP Document 11 Filed 10/06/20 Page 3 of 3


 1                                                 ORDER
 2              Good cause appearing, the above stipulation to continue case 6:20-mj-00009 JDP until
 3   December 1, 2020 is hereby accepted and adopted as the order of this court.
 4
     IT IS SO ORDERED.
 5
 6
     Dated:          October 5, 2020
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Diaz - Stipulation to Continue                 -3-
